DETAILED ACTION
Claims 1-13 are pending.

Response to Arguments
Applicant’s arguments, filed 06/23/2022, have been fully considered but are not persuasive.
Applicant’s arguments are primarily focused on that the Crandall reference does not teach the automation of the boiling phase.  This argument is not persuasive.   It can be noted that the Crandall reference discloses the boiling phase as part of the automation process (see the gui in page 18).  Furthermore, Crandall discloses a code for automating the boiling phase (see pages 51 and 52).  In addition, it can be notes that the claimed invention (in the independent claims) does not specifically point out that the boiling schedule corresponds to the same batch of beer.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crandall et al.,
“EZ Mash Automated Brewing System”, ECE4007 Senior Design Project, December 11, 2008 (hereinafter Crandall).
Regarding claims 1-13, Crandall discloses all the limitations of claims 1-13, as outlined below:
Claim 1. A system comprising: a hardware platform comprising a computer processor; a control system executing on said hardware platform configured to: receive a performance model of a computer controlled brewing system, said computer controlled brewing system having a recirculating boiling flow path having a plurality of hops addition flow paths; determine a first recipe, said first recipe having a first set of ingredients and a first mashing schedule; determine a first set of beer characteristics for said first recipe, said first set of beer characteristics being based on a first boiling schedule; receive a first user input to adjust a first flavor characteristic; change said first boiling schedule to a second boiling schedule and determining a second set of beer characteristics for said second boiling schedule; store said second boiling schedule as a second recipe for said computer controlled brewing system (Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).

Claim 2. The system of claim 1, said first flavor characteristic being hoppiness (Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).

Claim 3. The system of claim 2, when said first user input indicates increasing hoppiness, increasing a circulation time for hops as part of said second boiling schedule (Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).

Claim 4. The system of claim 2, when said first user input indicates decreasing hoppiness, decreasing a circulation time for hops as part of said second boiling schedule (Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).

Claim 5. The system of claim 1, said first flavor characteristic being hops bitterness (Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).

Claim 6. The system of claim 5, when said first user input indicates increasing hops bitterness, increasing a circulation time for an initial hops addition as part of said second boiling schedule 
(Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).

Claim 7. The system of claim 5, when said first user input indicates decreasing hops bitterness, decreasing a circulation time for an initial hops addition as part of said second boiling schedule (Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).

Claim 8. The system of claim 1, said first flavor characteristic being hops flavor (Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).

Claim 9. The system of claim 8, when said first user input indicates increasing hops flavor, increasing a circulation time for a midpoint hops addition as part of said second boiling schedule (Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).

Claim 10. The system of claim 8, when said first user input indicates decreasing hops flavor, decreasing a circulation time for a midpoint hops addition as part of said second boiling schedule (Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).

Claim 11. The system of claim 1, said first flavor characteristic being hops aroma (Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).

Claim 12. The system of claim 11, when said first user input indicates increasing hops aroma, increasing a circulation time for an ending hops addition as part of said second boiling schedule (Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).

Claim 13. The system of claim 11, when said first user input indicates decreasing hops flavor, decreasing a circulation time for an ending hops addition as part of said second boiling schedule (Pages 17-18 and 22-24 - - The EZ Mash software automates the brewing system.  The system has capabilities to be programmed with different recipes, including boiling and mashing sequences.  In the “Brew Parameters” section the user sets parameters needed for specific recipes.  Via the recipe the user sets/defines the hoppiness, flavor, bitterness, aroma).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119